464 S.E.2d 68 (1995)
120 N.C. App. 552
CHARLOTTE HOUSING AUTHORITY, Plaintiff,
v.
Roxieanne PATTERSON, Defendant.
No. 9326DC1269.
Court of Appeals of North Carolina.
November 7, 1995.
*70 Robinson, Bradshaw & Hinson, P.A. by Robert C. Sink and Edward F. Hennessey, IV, Charlotte, for plaintiff-appellant.
Legal Services of Southern Piedmont, Inc. by Theodore O. Fillette, III, Linda S. Johnson, and Cindy M. Patterson, Charlotte, for defendant-appellee.
Constance A. Wynn, Robert V. Zener, U.S. Dept. of Justice, Washington, DC, for Department of Housing and Urban Development, amicus curiae.
*71 JOHN C. MARTIN, Judge.
The sole issue in this case is whether the trial court was correct in concluding that under 42 U.S.C. § 1437d(l)(5) a public housing tenant may not be evicted when she was not personally at fault for a breach of the lease by a member of her household. For reasons stated below, we affirm the decision of the trial court.
North Carolina law requires eviction of residential tenants to be accomplished through court action. N.C.Gen.Stat. § 42-25.6 (1994). In federally subsidized housing cases, the court decides whether applicable rules and regulations have been followed, and whether termination of the lease is permissible. Apartments, Inc. v. Williams, 43 N.C.App. 648, 260 S.E.2d 146 (1979), disc. review denied, 299 N.C. 328, 265 S.E.2d 395 (1980).
The lease provisions at issue in this case were adopted pursuant to the United States Housing Act, 42 U.S.C. § 1437 et seq., as amended by the Anti-Drug Abuse Act of 1988, Pub.L. 100-690, and the 1990 Cranston-Gonzalez Affordable Housing Act, Pub.L. 101-625. The statute requires that:
Each public housing agency shall utilize leases which
* * * * * *
(5) provide that any criminal activity that threatens the health, safety, or right to peaceful enjoyment of the premises by other tenants or any drug-related criminal activity on or near such premises, engaged in by a public housing tenant, any member of the tenant's household, or any guest or other person under the tenant's control, shall be cause for termination of tenancy....
42 U.S.C. § 1437d(l)(5).
The United States Supreme Court has stated "that the starting point for interpreting a statute is the language of the statute itself. Absent a clearly expressed legislative intention to the contrary, that language must ordinarily be regarded as conclusive." Consumer Product Safety Comm'n v. GTE Sylvania, Inc., 447 U.S. 102, 108, 100 S.Ct. 2051, 2055, 64 L.Ed.2d 766, 772 (1980). Even if "the plain language of [the] statute appears to settle the question," a Court still looks "to the legislative history to determine ... whether there is `clearly expressed legislative intention' contrary to [the statutory] language which would require [the Court] to question the strong presumption that Congress expresses its intent through the language it chooses." INS v. Cardoza-Fonseca, 480 U.S. 421, 432 n. 12, 107 S.Ct. 1207, 1213 n. 12, 94 L.Ed.2d 434, 448 n. 12 (1987).
Similarly, this Court has stated:
When the language of a statute is clear and without ambiguity, "there is no room for judicial construction" and the statute must be given effect in accordance with its plain and definite meaning. When a literal interpretation of the statutory language yields absurd results, however, or contravenes clearly expressed legislative intent, "the reason and purpose of the law shall control and the strict letter thereof shall be disregarded."
Avco Financial Services v. Isbell, 67 N.C.App. 341, 343, 312 S.E.2d 707, 708 (1984) (quoting Williams v. Williams, 299 N.C. 174, 179-80, 261 S.E.2d 849, 853 (1980)). See also Buck v. Guaranty Co., 265 N.C. 285, 290, 144 S.E.2d 34, 37 (1965) ("The `primary rule of construction of statutes is to ascertain and declare the intention of the legislature, and carry such intention into effect to the fullest degree.'") (citation omitted).
In its report accompanying the Cranston-Gonzalez National Affordable Housing Act, the 1990 amendment to 42 U.S.C. § 1437d(l)(5), the congressional committee stated:
The Committee bill would amend a provision of the U.S. Housing Act that was added by the Anti-Drug Abuse Act of 1988. This provision makes criminal activity grounds for eviction of public housing tenants if that action is appropriate in light of all the facts and circumstances. This language was limited to criminal activity on or near the public housing premises.
This Section would make it clear that criminal activity, including drug related criminal activity, can be cause for eviction only if it adversely affects the health, safety, *72 and quiet enjoyment of the premises. The Committee anticipates that each case will be judged on its individual merits and will require the wise exercise of humane judgment by the PHA and the eviction court. For example, eviction would not be the appropriate course if the tenant had no knowledge of the criminal activities of his/her guests or had taken reasonable steps under the circumstances to prevent the activity.

S.Rep. No. 316, 101st Cong., 2d Sess. 179 (1990), reprinted in 1990 U.S.C.C.A.N. 5763, 5941 (emphasis added). The 1990 amendments also addressed criminal activity as cause for termination of a tenant's Section 8 assistance (a federal subsidy provided to tenants in private housing). 42 U.S.C. § 1437f(d)(1)(B)(iii) (Supp.1993). The committee report similarly provided:
Termination of tenancy.The bill includes language to permit evictions from Section 8 Existing Housing for criminal activity, including drug related criminal activity. It is based on a similar provision contained in the Anti-Drug Abuse Act of 1988 governing public housing leases.... The Committee assumes that if the tenant had no knowledge of the criminal activity or took reasonable steps to prevent it, then good cause to evict the innocent family members would not exit [sic].
S.Rep. No. 316, 101st Cong., 2d Sess. 179 (1990), reprinted in 1990 U.S.C.C.A.N. 5763, 5889 (emphasis added).
With no mention of personal fault, the statute and lease at issue in this case provide that criminal activity by a member of a tenant's household is cause for ending a tenancy. However, as noted above, the legislative history reveals a clearly expressed legislative intent that eviction is appropriate only if the tenant is personally at fault for a breach of the lease, i.e., if the tenant had knowledge of the criminal activities, or if the tenant had taken no reasonable steps under the circumstances to prevent the activity. This intent is controlling. Avco Financial Services v. Isbell, 67 N.C.App. 341, 312 S.E.2d 707 (1984). The legislative history makes clear that Congress did not intend the statute to impose a type of strict liability whereby the tenant is responsible for all criminal acts regardless of her knowledge or ability to control them. Accordingly, we hold that under 42 U.S.C. § 1437d(1)(5) good cause for eviction does not exist when a public housing tenant is not personally at fault for a breach of the criminal activity termination provision of a public housing lease by a member of the tenant's household.
The decision of the North Carolina Supreme Court in Maxton Housing Authority v. McLean, 313 N.C. 277, 328 S.E.2d 290 (1985) supports our decision here. In Maxton, the Supreme Court held there was no "good cause" for terminating a public housing tenant's lease because the tenant was not personally at fault for the nonpayment of rent. The Court stated: "[t]here is no causal nexus between the eviction of [tenant] and her own conduct.... To eject [tenant] and her two children from their humble abode upon this evidence would indeed shock one's sense of fairness." Id. at 283, 328 S.E.2d at 294. Since the Maxton decision, the North Carolina Legislature has restricted the effect of Maxton, but not as it pertains to this case. The legislature limited the effect of Maxton only in cases of failure to make payments due under a rental agreement. Act of July 12, 1985, ch. 741, § 2, 1985 N.C.Sess.Laws 983, 984 (codified at N.C.Gen.Stat. § 157-29 (Supp.1985)). Otherwise, the General Assembly affirmatively stated: "fault on the part of the tenant may be considered in determining whether good cause exists to terminate a rental agreement." Id.
The trial court found as fact that defendant had no knowledge of the shooting until after it occurred. The trial court further found that the gun used in the shooting was not kept in defendant's home, did not belong to anyone in her household, and that defendant had no reason to know that her son might commit such an act. In addition, the trial court found that CHA itself investigated Jonathan's suitability before consenting to add him back to defendant's lease. These findings are supported by the evidentiary record and are therefore conclusive. Harrelson v. Insurance Co., 272 N.C. 603, 158 S.E.2d 812 (1968). Defendant was not personally at fault in the shooting; to evict *73 her and her daughters with no evidence of fault on their part for the shooting would be inconsistent with the federal statute, with North Carolina Supreme Court precedent, and would indeed shock our sense of fairness. Accordingly, the decision of the trial court is affirmed.
Affirmed.
ARNOLD, C.J., and WYNN, J., concur.